        Case 1:21-cr-00028-APM Document 400-1 Filed 09/07/21 Page 1 of 2




Sarbanes-Oxley Act of 2002
Public Law No: 107-204 (07/30/2002)
107th Congress

                                             An Act

       To protect investors by improving the accuracy and reliability of corporate disclosures made
pursuant to the securities laws, and for other purposes.

       Be it enacted by the Senate and House of Representatives of the United States of America
in Congress NOTE: Sarbanes-Oxley Act of 2002. Corporate responsibility. assembled,

SECTION 1. SHORT TITLE; TABLE OF CONTENTS.

       (a) Short Title. – This Act may be cited as the “Sarbanes-Oxley Act of 2002”.

       (b) Table of Contents. – The table of contents for this Act is as follows:
...
           TITLE I--PUBLIC COMPANY ACCOUNTING OVERSIGHT BOARD
                          TITLE II--AUDITOR INDEPENDENCE
                       TITLE III--CORPORATE RESPONSIBILITY
                  TITLE IV--ENHANCED FINANCIAL DISCLOSURES
                     TITLE V--ANALYST CONFLICTS OF INTEREST
               TITLE VI--COMMISSION RESOURCES AND AUTHORITY
                          TITLE VII--STUDIES AND REPORTS
         TITLE VIII--CORPORATE AND CRIMINAL FRAUD ACCOUNTABILITY
            TITLE IX--WHITE-COLLAR CRIME PENALTY ENHANCEMENTS
                         TITLE X--CORPORATE TAX RETURNS

         TITLE XI--CORPORATE NOTE: Corporate Fraud Accountability Act of
                       2002. FRAUD ACCOUNTABILITY

SEC. 1101.     NOTE: 15 USC 78a note SHORT TITLE.

       This title may be cited as the “Corporate Fraud Accountability Act of 2002”.

SEC. 1102.     TAMPERING WITH A RECORD OR OTHERWISE IMPEDING AN OFFICIAL
               PROCEEDING.

       Section 1512 of title 18, United States Code, is amended –

               (1) by redesignating subsections (c) through (i) as subsections (d) through (j),
               respectively; and

               (2) by inserting after subsection (b) the following new subsection:
       Case 1:21-cr-00028-APM Document 400-1 Filed 09/07/21 Page 2 of 2




              “(c) Whoever corruptly –

                      “(1) alters, destroys, mutilates, or conceals a record, document, or other
                      object, or attempts to do so, with the intent to impair the object's integrity or
                      availability for use in an official proceeding; or

                      “(2) otherwise obstructs, influences, or impedes any official proceeding, or
                      attempts to do so,

              shall be fined under this title or imprisoned not more than 20 years, or both.”.

...


https://www.congress.gov/bill/107th-congress/house-bill/3763/text
